DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 07/28/201 under AFCP Request.
In the instant application, claims 5, 13 and 18 are cancelled; claims 21-23 are new; claims 1, 11 and 16 are amended independent claims; Claims 1-4, 6-12, 14-17 and 19-23 are pending in this case.
The Amendment filed on 07/28/201 under AFCP Request is hereby entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Allowable Subject Matter
Claims 1-4, 6-12, 14-17 and 19-23 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system and a method related to web technologies, wherein a hosting webpage displays another webpage within a frame, such as a frame established using the Frame tag in the Hyper-Text Markup Language structure of the hosting webpage. The functionality provided by the hosting webpage, and by the hosted webpage in the frame, are both be implemented by the way the browser parsing, executing or otherwise implementing the instructions provided by the two webpages. The document object model of a webpage can have multiple hierarchical levels and placeholder elements are positioned at those multiple hierarchical levels. Thus, a placeholder element is at a hierarchical level below a parent element such that the place holder element is a child to the parent element. The system further teaches a method in which a parent element handles overflow and whether a parent element’s content is overflowing is relevant to the display of the child. The visual hierarchy simulation 
Independent claims 1, 11 and 16 when considered as a whole, are allowable over the prior arts of record.  
The closest prior arts, as previously cited: Mou (US 2019/0018830) teaches a method and device for displaying a mixed view. A webpage view loading instruction to load a webpage view is received by a computing device. The webpage view is rendered by a browser application executing on the computing device. In response to receiving the webpage view loading instruction, the webpage view, including a placeholder element configured to hold a client view, is loaded by the computing device. Location information of the placeholder element is obtained. The client view is added to the webpage view at the location specified by the obtained location information, where the client view is rendered by an operating system of the computing device. Kroger (US 2012/0054596) teaches a method for creating a page including content includes the steps of inserting one or more placeholders in the page, requesting, with a computing device, parameters, receiving, with a computing device, meta data in response to the step of requesting parameters, creating, with a computing device, frames in the page based on the meta data at positions corresponding to the placeholders, requesting and placing the content in the frames for display on a display device. Perrow (US 8806017) teaches a method for responding to a determining a supplemental ad is likely to be served, a placeholder location is provided in the result portion. The placeholder location is a supplement content environment in which supplemental content can be rendered within the webpage.
However, Mou, Kroger and Perrow do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 11 and 16. For example, the prior arts do not teach of suggest the steps of “obtain overflow information for a parent of the determining a first frame location based on the first placeholder location information to visually overlay a first frame over the first placeholder, the determining the first frame location comprising setting a clip path to prevent display of at least a portion of the first frame,” as amended in claim 16.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174